Case: 21-51207     Document: 00516482327         Page: 1     Date Filed: 09/23/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                  No. 21-51207                              FILED
                                Summary Calendar                    September 23, 2022
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Wayne Edward Williams, II,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:21-CR-781-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Wayne Edward Williams, II, pleaded guilty to importation of 50 grams
   or more of methamphetamine.         See 21 U.S.C. §§ 952(a), 960(a)(1) &
   (b)(1)(H). The district court sentenced him to 51 months of imprisonment
   and five years of supervised release.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51207      Document: 00516482327          Page: 2   Date Filed: 09/23/2022




                                    No. 21-51207


          In his sole issue on appeal, Williams contends that the district court
   erred because it stated at sentencing that he was convicted of importation of
   50 kilograms, instead of grams, or more of methamphetamine and because the
   written judgment likewise improperly reflects that his offense involved at
   least 50 kilograms of methamphetamine. He argues that this was plain error
   and asks us to remand the case for the district court to correct the judgment.
   The Government concedes error and contends that the case should be
   remanded for the district to correct the mistake in the judgment pursuant to
   Federal Rule of Criminal Procedure 36.
          Under Rule 36, the district court “may at any time correct a clerical
   error in a judgment, order, or other part of the record, or correct an error in
   the record arising from oversight or omission.” Fed. R. Crim. P. 36. Rule
   36 applies “[w]here the record makes it clear that an issue was actually
   litigated and decided but was incorrectly recorded in or inadvertently omitted
   from the judgment.” United States v. Cooper, 979 F.3d 1084, 1089 (5th Cir.
   2020) (internal quotation marks and citation omitted), cert. denied, 141 S. Ct.
   1715 (2021).
          The parties are correct that the judgment lists the proper statutes of
   conviction but states an erroneous drug quantity. The record demonstrates
   that the error in the judgment was an inadvertent mistake that does not reflect
   the intent of the district court or the parties. See Cooper, 979 F.3d at 1089.
   Thus, it is subject to correction under Rule 36. Accordingly, the judgment is
   AFFIRMED, and the case is REMANDED for the limited purpose of
   correcting the judgment to reflect that Williams was convicted of importation
   of 50 grams or more of methamphetamine. See Fed. R. Crim. P. 36.
   Further, because Williams fails to establish that the transcript of his plea
   hearing in the record on appeal is inaccurate, his motion to correct the record
   is DENIED. See Fed. R. App. P. 10(e).




                                         2